Title: To Thomas Jefferson from Arthur S. Brockenbrough, 20 May 1826
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University of Va
May 20 1826
In consequence of the drouth our well have most all given out and our pipes are so much decayed that we can’t get a supply from the Mountain without going to a considerable expence in renewing them and consequently we are put to considerable inconveniance for the want of a sufficiency of water—The well have also declined in Charlottesville——The people of Charlottesville have proposed that we of the University should join them and send on Mr Zigler to the north. To examine into the method of Boring for Water to a depth of several hundred feet now going on in several parts of the county and it is said with success and that water is actually brought to the surface in great abundance (in Alexandria & other places). I send you the Franklin Journal which gives some acct of it practiced in England and if you think proper as the expence will not be great I will contribute on the part of the University about one half of expences of Mr Zigler in order to get such information as is desirable in the subject. Mr Z. is a man well calculated to make the necessary enquiry.I am Sir respectfully your Obt SertA S Brockenbrough